Catterson, J.
(dissenting in part). In my opinion, the plaintiffs expert failed to establish the reliability of his theory under the Frye standard of review — namely that his theory is generally accepted in the scientific community. The majority is persuaded by the “significant” findings in the two studies relied on by the plaintiffs expert. However, the majority disregards Frye’s requirement that those “significant” findings must be “generally” accepted. There is nothing in the record nor does the majority address whether these studies that link mold with respiratory illness are “generally accepted in the relevant scientific community.” Therefore, I must respectfully dissent.
The plaintiff in this case is the tenant of an apartment on the first floor of a building in Manhattan. Defendant 360 W 51st Street Corp. owned the apartment building until September 5, 2003, when it was sold to 360 West 51st Street Realty, LLC. On the day that the new owner began removing debris from the basement in order to renovate, the plaintiff allegedly became ill from dust, dirt, mold and debris that was purportedly released into the air and infiltrated her apartment. The plaintiff brought this personal injury action against, inter alia, the defendant and an individual shareholder.*
On January 25, 2008, the defendant and shareholder moved for summary judgment; The motion court granted the motion and dismissed the plaintiffs complaint. For the reasons set forth below, I would affirm the motion court’s order in its entirety.
Although the plaintiff alleges that from 1997 through 2004 the basement of the building was damp and musty, the record suggests that her alleged injuries coincided not with the presence of mold or damp conditions in the basement, but with the demolition work performed in October 2003, when the defendant no longer owned the building. Moreover, there is no evidence in the record as to the level of mold or toxic substances present in the plaintiffs apartment during the time that the defendant owned the building. Thus, the plaintiff fails to raise an inference that her alleged injuries were proximately caused by any breach of duty by the defendant.
*63In any event, the plaintiffs submissions do not establish that her theory of causation is generally accepted within the relevant scientific community. The Frye test, articulated in Frye v United, States (293 F 1013 [DC Cir 1923]), requires that the reliability of a new test, process, or theory be “generally accepted” within the relevant scientific community. (Marsh v Smyth, 12 AD3d 307, 310-311 [1st Dept 2004, Saxe, J., concurring].) Reliability is typically established by considering whether other experts in the same field accept the reliability of the theory. (Id., citing People v Wesley, 83 NY2d 417, 439 [1994, Kaye, J., concurring] [“(t)he Frye test emphasizes counting scientists’ votes”] [internal quotations marks and citation omitted].)
The plaintiff put forward the affidavit of an expert who opined that the plaintiffs injuries were the result of exposure to “an unusual mixture of atypical microbial contaminants,” including mold. The expert supported his conclusion through the use of his differential diagnosis of the plaintiff. In Fraser v 301-52 Townhouse Corp. (57 AD3d 416 [1st Dept 2008], appeal dismissed 12 NY3d 847 [2009]), this Court rejected this theory as not generally accepted in the scientific community.
The majority contends that the plaintiffs scientific evidence was sufficient to establish that “exposure to molds . . . can cause the types of ill effects experienced by plaintiff.” Similarly, the majority finds that the plaintiffs evidence “easily satisfied the test of scientific reliability set forth in Frye.”
While the plaintiffs expert may have sought to demonstrate that there was scientific evidence that mold caused the plaintiffs injuries, the expert failed to establish the essential requirement of Frye, general acceptance of the expert’s theory within the relevant scientific community. Indeed, the first of the two post -Fraser studies, relied on by the plaintiffs expert and the majority, plainly states that, “[t]he data reviewed here represent initial steps toward defining the pathophysiological mechanisms for the aeroirritant effects of damp homes and associated excess mold growth” (emphasis added).
Similarly, the second post -Fraser study relied on by the plaintiff’s expert for the exposure-response relationship was based on a study of a single office building in 2001-2002. The study contains no evidence that the conclusions were adopted by the National Institute for Occupational Safety and Health, the agency sponsoring the study; nor does the plaintiff make that claim.
These two studies fall short of establishing general acceptance in the scientific community that there is a causal connec*64tion between exposure to mold and the plaintiffs injuries. As such, I would not depart from our holding in Fraser.
Andrias, J.P., Saxe and Abdus-Salaam, JJ., concur with Manzanet-Daniels, J.; Catterson, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered January 13, 2010, modified, on the law, to reinstate the complaint as against defendant 360 W 51st Street Corp., and otherwise affirmed, without costs.

 Plaintiff settled with the new owner, defendant 360 West 51st Street Realty, LLC.